DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 claims that the second substrate is a color film substrate, which contradicts and therefore does not further limit claim 1, which claims that the first substrate comprises the color filter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2019/0227365 A1). 
Re claims 1 and 16, Park et al. discloses a device comprising a first substrate (SUB1); a second substrate (SUB2) disposed opposite the first substrate; a display area (DA) configured to display a screen; and a non-display area (NDA) disposed around the display area; wherein the first substrate comprises a color filter layer (CF), a filler (BCS) and a drive circuit (210), the color filter is disposed in the display area, the drive circuit is disposed in the non-display area; and the filler is disposed on a surface of the drive circuit.
Re claim 9, Park et al. discloses the device wherein the second substrate comprises a light shield layer (BCS), and the filler is made of the same material as the light shield layer.
Re claim 10, Park et al. discloses the device wherein the drive circuit (210) is provided in plural; and each of the drive circuits is provided with the filler (BCS).
Re claim 12, Park et al. discloses the device wherein the drive circuit (210) comprises a gate drive circuit (paragraph 0072)
Re claim 13, Park et al. discloses the device wherein first substrate (SUB1) is an array substrate.
.  

Claim(s) 1-3, 8, 10, 11, 13, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2018/0307071).
Re claims 1 and 16, Chen discloses a device comprising a first substrate (107); a second substrate (101) disposed opposite the first substrate; a display area configured to display a screen; and a non-display area disposed around the display area; wherein the first substrate comprises a color filter layer (105), a filler (105) and a drive circuit (102, 106), the color filter is disposed in the display area, the drive circuit is disposed in the non-display area; and the filler is disposed on a surface of the drive circuit.
Re claims 2, 3 and 17, Chen discloses the device wherein the filler (105) is made of the same material as the color filter layer, wherein the filter at least comprises a first filler.
Re claims 8 and 18, Chen discloses the device wherein the filler (105) has the same height as the color filter layer (Fig. 1).
Re claims 10 and 11, Chen discloses the device wherein the drive circuit (106) is provided in plural; and each of the drive circuits is provided with the filler (105), wherein the fillers on each of the drive circuits are connected as a whole; and the surface of the filler is flat (Figs. 1 and 2)
Re claim 13, Chen et al. discloses the device wherein the first substrate (107) is an array substrate.


Allowable Subject Matter
Claim 15 allowed.
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/RICHARD H KIM/Primary Examiner, Art Unit 2871